J-S21008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WESLEY TARU CONNOR                      :
                                         :
                   Appellant             :   No. 466 WDA 2017

         Appeal from the Judgment of Sentence February 23, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0003254-2016


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                             FILED JULY 05, 2018

     Appellant, Wesley Taru Connor, appeals from the judgment of sentence

entered on November 8, 2016, as made final by the denial of his post-sentence

motion on February 23, 2017. We affirm.

     The factual background of this case is as follows. In the early morning

hours of February 29, 2016, Appellant and his girlfriend, Shalawn Morgan

(“Victim”), left a bar and walked towards Victim’s home. When outside of

Victim’s apartment, Appellant and Victim engaged in a verbal altercation.

Appellant then punched Victim in the face which caused her to fall to the

ground. Once inside Victim’s apartment, Appellant struck Victim at least two

more times.

     The procedural history of this case is as follows. On May 2, 2016 the

Commonwealth charged Appellant via criminal information with simple
J-S21008-18


assault.1 Immediately prior to trial, the information was amended to charge

Appellant with harassment2 and disorderly conduct3 and to withdraw the

charge of simple assault. As the new charges were both summary offenses,

the case proceeded to a bench trial. The trial court found Appellant guilty of

both charges. On November 8, 2016, the trial court sentenced Appellant to

an aggregate term of 90 days’ probation. On February 23, 2017, the trial

court denied Appellant’s post-sentence motion. This timely appeal followed.4

        Appellant presents two issues for our review.

     1. Was the evidence insufficient as a matter of law to convict
        [Appellant] of disorderly conduct . . . ?

     2. Did the trial court violate [Appellant’s] federal and state
        constitutional rights to confrontation and a fair trial by restricting
        the scope of his cross-examination of [Victim] . . . ?

Appellant’s Brief at 5 (complete capitalization omitted).




____________________________________________


1   18 Pa.C.S.A. § 2701(a)(1).

2   18 Pa.C.S.A. § 2709(a)(1).

3   18 Pa.C.S.A. § 5503(a)(1).

4 On March 29, 2017, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). On May 22, 2017, Appellant filed his concise statement.
On July 25, 2017, the trial court issued its Rule 1925(a) opinion. Both of
Appellant’s issues were included in his concise statement.



                                           -2-
J-S21008-18


       In his first issue, Appellant argues that the evidence was insufficient to

convict him of disorderly conduct.5 “The determination of whether sufficient

evidence exists to support the verdict is a question of law; accordingly, our

standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Edwards, 177 A.3d 963, 969 (Pa. Super. 2018) (citation

omitted). In assessing Appellant’s sufficiency challenge, we must determine

“whether viewing all the evidence admitted at trial in the light most favorable

to the [Commonwealth], there is sufficient evidence to enable the fact-finder

to   find   every    element     of   the     crime    beyond     a    reasonable   doubt.”

Commonwealth v. Sweitzer, 177 A.3d 253, 257 (Pa. Super. 2017) (citation

omitted). “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence. . . . [T]he finder of fact, while

passing upon the credibility of witnesses and the weight of the evidence

produced,     is    free   to   believe     all,   part,   or   none   of   the   evidence.”

Commonwealth v. Davison, 177 A.3d 955, 957 (Pa. Super. 2018) (cleaned

up).



____________________________________________


5      We note the unique procedural posture of this case with respect to
Appellant’s sufficiency challenge. In its opinion denying Appellant’s post-
sentence motion, the trial court agreed that the evidence was insufficient to
convict him of disorderly conduct. Nonetheless, the trial court declined to
grant relief because it (incorrectly) believed that Appellant’s post-sentence
motion lacked an adequate prayer for relief. As noted above, we review a
sufficiency challenge de novo. Thus, we owe no deference to the trial court’s
procedural ruling or its conclusion that the evidence was insufficient to convict
Appellant of disorderly conduct.

                                              -3-
J-S21008-18


      In   order   to   convict   a   defendant   of   disorderly   conduct,   the

Commonwealth must prove that he or she “with intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof,

engaged in certain enumerated activity. Relevant to the instant case, one

such activity is engaging in fighting or threatening, or in violent or tumultuous

behavior.” Commonwealth. v. Norley, 55 A.3d 526, 528 (Pa. Super. 2012)

(cleaned up). Appellant concedes that he engaged in violent behavior. He

argues, however, that he did not do so with the intent to cause public

inconvenience, annoyance, or alarm nor did he recklessly create a risk thereof.

      Appellant’s argument that he did not recklessly create a risk of public

alarm is without merit. The Crimes Code defines “public” for purposes of the

disorderly conduct statute as “affecting or likely to affect persons in a place to

which the public or a substantial group has access; among the places included

are highways, transport facilities, schools, prisons, apartment houses, places

of business or amusement, any neighborhood, or any premises which are open

to the public.” 18 Pa.C.S.A. § 5503(c). Victim testified that Appellant punched

her while standing outside of her apartment. N.T., 10/25/16, at 10-11. The

plain language of section 5503(c) provides that apartment buildings are public

places for purposes of the disorderly conduct statute. Moreover, it is axiomatic

that public streets and sidewalks are public.      Hence, the lack of evidence

regarding exactly where outside of Victim’s apartment she was punched is

immaterial when determining if Appellant recklessly caused a risk of public


                                       -4-
J-S21008-18


alarm.   The punch created a risk of public alarm either in an apartment

building, a public place under the statute, or on a public street or sidewalk.

Under either scenario, Appellant’s punch recklessly created a risk of public

alarm.

      Contrary to Appellant’s argument, his conduct did not just cause a risk

of inconvenience for Victim. See Appellant’s Brief at 25. Any member of the

public outside of Victim’s apartment, late at night, would have been alarmed

at the sight of a male striking a female. Appellant grossly deviated from the

standard for conduct a reasonable person would observe in Appellant’s

situation. See 18 Pa.C.S.A. § 302(b)(3) (defining reckless conduct). Thus,

even if Appellant’s conduct were only directed at Victim, it still constituted

disorderly conduct. See Commonwealth v. Fedorek, 946 A.2d 93, 100 (Pa.

2008) (citation omitted) (conduct directed at a single individual can constitute

disorderly conduct).

      Appellant’s reliance on several cases in which this Court held that the

evidence was insufficient to sustain a disorderly conduct conviction is

misplaced. In those cases, the defendants verbally confronted other persons.

This Court determined that those brief, verbal outbursts were insufficient to

risk public inconvenience or alarm.      See generally Commonwealth v.

Forrey, 108 A.3d 895 (Pa. Super. 2015); Commonwealth v. Maerz, 879

A.2d 126 (Pa. Super. 2005); Commonwealth v. Gilbert, 674 A.2d 284 (Pa.

Super. 1996). In this case, Appellant did not simply confront Victim verbally.


                                     -5-
J-S21008-18


Instead, he physically attacked her. A physical attack on a female early in the

morning is much more likely to cause public alarm than mere verbal sparring.

       Although we agree with Appellant and the trial court that proceeding

with the original simple assault charge may have been the more prudent

action, that does not mean that Appellant was not also guilty of disorderly

conduct. The evidence presented at trial, viewed in the light most favorable

to the Commonwealth, was sufficient to sustain Appellant’s disorderly conduct

conviction. Accordingly, Appellant is not entitled to relief on his sufficiency

challenge.

       In his second issue, Appellant argues that his Confrontation Clause

rights were violated when the trial court limited his cross-examination of

Victim.6 Whether Appellant's confrontation rights were violated is a question

of law; therefore, our standard of review is de novo and our scope of review

is plenary.7 Commonwealth v. Yohe, 79 A.3d 520, 530 (Pa. 2013). As this

Court has explained, “the Sixth Amendment of the United States Constitution

provides that, ‘In all criminal prosecutions, the accused shall enjoy the right



____________________________________________


6 The Commonwealth argues, consistent with the trial court’s determination,
that Appellant waived this issue. We conclude that Appellant properly
preserved the issue and thus proceed to consider the merits of Appellant’s
argument.

7 Although we review a trial court’s ruling sustaining an objection to testimony
for an abuse of discretion, an error of law is an abuse of discretion. Hence,
we ultimately employ a de novo standard of review because Appellant only
raises a constitutional claim regarding the trial court’s ruling.

                                           -6-
J-S21008-18


to be confronted with the witnesses against him.’ U.S. Const. amend. VI. This

protection has been incorporated into the Fourteenth Amendment and thus is

applicable in state court prosecutions.” Commonwealth v. Brown, 139 A.3d

208, 212 (Pa. Super. 2016), aff’d, 2018 WL 2452643 (Pa. June 1, 2018)

(cleaned up).

       This Court has explained that a defendant’s right to confrontation

       means more than being allowed to confront the witness physically.
       Indeed, the main and essential purpose of confrontation is to
       secure for the opponent the opportunity of cross-examination. Of
       particular relevance here, the Supreme Court of the United States
       has recognized that the exposure of a witness’ motivation in
       testifying is a proper and important function of the constitutionally
       protected right of cross-examination. It does not follow, of
       course, that the Confrontation Clause of the Sixth Amendment
       prevents a trial judge from imposing any limits on defense
       counsel’s inquiry into the potential bias of a prosecution witness.
       On the contrary, trial judges retain wide latitude insofar as the
       Confrontation Clause is concerned to impose reasonable limits on
       such cross-examination based on concerns about, among other
       things, harassment, and prejudice, confusion of the issues, the
       witness’ safety, or interrogation that is repetitive or only
       marginally relevant. The Confrontation Clause guarantees an
       opportunity for effective cross-examination, not cross-
       examination that is effective in whatever way, and to whatever
       extent, the defense might wish.

Commonwealth v. Akrie, 159 A.3d 982, 988 (Pa. Super. 2017) (cleaned

up).

       Appellant’s Confrontation Clause claim focuses on a series of evidentiary

rulings made by the trial court with respect to the permitted scope of Victim’s

testimony. During cross-examination, Appellant’s counsel asked Victim, “You

had another altercation with [Appellant] yesterday; correct?” N.T., 10/25/16,


                                       -7-
J-S21008-18


at 26.   The Commonwealth objected and the trial court sustained the

objection. Id. On redirect examination, the Commonwealth inquired as to

why Victim’s trial testimony differed substantially from her preliminary hearing

testimony. Id. at 30-31. Appellant objected to this line of questioning and

the trial court overruled that objection. See id.     On recross-examination,

Appellant’s counsel again inquired into the confrontation between Victim and

Appellant that occurred the day before trial. Id. at 31-33. The trial court

permitted Victim to testify to the fact that she was involved in two altercations

with Appellant between the preliminary hearing and trial; however, the trial

court again sustained the Commonwealth’s objection to testimony detailing

the specifics of the second alteration. See id.

      Appellant argues that Commonwealth v. Evans, 512 A.2d 626 (Pa.

1986) establishes that the trial court violated his Confrontation Clause rights

by sustaining the Commonwealth’s objections.              Evans, however, is

distinguishable from the case at bar.       In that case, our Supreme Court

explained that a Commonwealth witness’ pending charges must be made

known to the fact-finder. Id. at 631. It reasoned that:

      Even if the prosecutor has made no promises, either on the
      present case or on other pending criminal matters, the witness
      may hope for favorable treatment from the prosecutor if the
      witness presently testifies in a way that is helpful to the
      prosecution. And if that possibility exists, the fact-finder should
      know about it.

Id. at 631-632.




                                      -8-
J-S21008-18


       In this case, Victim was not facing charges for the confrontation that

occurred the day before trial. Appellant did file a police report; however, the

record is devoid of any indication that formal charges were instituted by the

Commonwealth.        Furthermore, Victim’s testimony was not “helpful” to the

prosecution. To the contrary, Victim testified in a manner inconsistent with

her preliminary hearing testimony. This raised serious questions regarding

Victim’s credibility and it forced the prosecutor to inform Victim of her right to

the assistance of counsel because of potential perjury charges resulting from

her inconsistent testimony. Thus, the possibility of Victim currying favor with

the Commonwealth did not exist in this case.

       More importantly, Appellant’s counsel was permitted to question Victim

regarding her bias in the case. The trial court permitted Appellant’s counsel

to elicit testimony that Victim had two confrontations with Appellant between

the preliminary hearing and trial. The Commonwealth conceded this fact even

prior to Victim testimony,8 notifying the trial court of the impending

inconsistent testimony and placing on the record notice to Victim that she had

the right to be represented by an attorney during trial. Appellant’s counsel

was similarly permitted to argue that Victim changed her story as a result of

these confrontations and not for the reasons she explained during redirect

examination.


____________________________________________


8 As the trial court acted as fact-finder in this case, it learned of the
inconsistent testimony on multiple occasions.

                                           -9-
J-S21008-18


      The trial court only prohibited Appellant’s counsel from asking Victim

about the details of the confrontation, which were of marginal relevance. This

evidence was also cumulative with respect to Victim’s alleged bias against

Appellant. Victim’s inconsistent testimony and the fact that she engaged in

two confrontations with Appellant between the preliminary hearing and trial

formed the core of Appellant’s bias claim. Based on our review of the certified

record, we are convinced that Appellant had ample opportunity to develop

these aspects of his defense. Hence, we conclude that the trial court did not

violate Appellant’s Confrontation Clause rights by limiting counsel’s cross-

examination of Victim.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2018




                                    - 10 -